DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 and 42 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 1-2, filed 07/20/2022, with respect to Claims 21-40 and 42 with respective to “wherein the gateway provides Internet access to the at least one NTP client and the spawned ntpd, wherein the at least one NTP client and the spawned ntpd are on a same side of the gateway, wherein a same Dynamic Host Control Protocol (DHCP) server serves the at least one NTP client and the spawned ntpd, wherein the at least one NTP client is at least one virtual machine (VM) of a first set of VMs, wherein the spawned ntpd time synchronizes with the first set of VMs, wherein the spawned ntpd is one ntpd of a plurality of spawned ntpds including a second spawned ntpd time synchronizing with a second set of VMs, wherein the first set of VMs and the second set of VMs are spawned by a Software Defined Network (SDN) controller and running on the computing node, and wherein the spawned ntpd and the second spawned ntpd are spawned by the SDN controller and running on a second computing node” have been fully considered and are persuasive. The rejections of claims 21-40 and 42 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 and 42 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Xia (CN 105119679A), which directed to a method and a system for realizing synchronization of terminal time of SNTP client, the method comprises the following steps: judging whether the SNTP client time synchronization channel is TR069 channel or VOIP channel, if not, time synchronization is performed by default route, if so, obtaining the time synchronous WAN port DNS address for the channel, synchronously adding destination address in routing table of the channel in time is the DNS address of policy routing, name resolution the SNTP server by policy routing; name resolution is completed, deleting the policy route; constructing the NTP message, IP address of SNTP server SNTP the client and analyzing by the NTP message to network communication, time of SNTP client synchronization. The invention is not affected by the network structure change and does not affect the user to surf the internet, high flexibility, strong reliability, makes up the default route and synchronization mechanism of traditional time for lack of time synchronization;
Fenwick et al. (US 2011/0110360 A1), which direct to methods and apparatuses for synchronizing a system clock of a computer via a local gateway are described herein. In one embodiment, a local clock of a gateway device is periodically synchronized with a remote time service facility over an external network. The synchronized local clock of the gateway device is then used to synchronize a system clock of one or more clients over a local network without having the clients individually to access the remote time service facility.
None of these references, take alone or in combination, teaches the claims as, “wherein the gateway provides Internet access to the at least one NTP client and the spawned ntpd, wherein the at least one NTP client and the spawned ntpd are on a same side of the gateway, wherein a same Dynamic Host Control Protocol (DHCP) server serves the at least one NTP client and the spawned ntpd, wherein the at least one NTP client is at least one virtual machine (VM) of a first set of VMs, wherein the spawned ntpd time synchronizes with the first set of VMs, wherein the spawned ntpd is one ntpd of a plurality of spawned ntpds including a second spawned ntpd time synchronizing with a second set of VMs, wherein the first set of VMs and the second set of VMs are spawned by a Software Defined Network (SDN) controller and running on the computing node, and wherein the spawned ntpd and the second spawned ntpd are spawned by the SDN controller and running on a second computing node” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


July 29, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478